EXHIBIT 10.1

EXECUTION COPY

RETIREMENT AND CONSULTING AGREEMENT

THIS RETIREMENT AND CONSULTING AGREEMENT (this “Agreement”) is made as of
March 30, 2007 by and between BIOMET, INC., an Indiana corporation (“Company”),
and Greg Hartman (“Executive”).

WHEREAS, Executive has elected to retire from the Company and to resign all his
positions with the Company effective as of March 30, 2007;

WHEREAS, the parties have agreed to resolve certain matters related to
Executive’s retirement;

WHEREAS, the Company desires to engage Executive as a consultant on the terms
set forth in this Agreement to assist in transitioning certain matters for which
Executive was previously responsible; and

WHEREAS, Executive desires to provide such consulting services to the Company on
the terms set forth in this Agreement

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements hereinafter set forth and the mutual benefits to be derived herefrom,
Company and Executive hereby agree as follows:


1.             RETIREMENT AND RESIGNATION.  EFFECTIVE AS OF MARCH 30, 2007 (THE
“SEPARATION DATE”), EXECUTIVE HEREBY RETIRES FROM THE COMPANY AND, AS A
CONSEQUENCE, VOLUNTARILY RESIGNS HIS EMPLOYMENT WITH THE COMPANY AND ALL OF ITS
AFFILIATES, INCLUDING WITHOUT LIMITATION EXECUTIVE’S POSITION AS CHIEF FINANCIAL
OFFICER. 

2.             No Entitlement to Severance.  Executive acknowledges and agrees
that Executive is not entitled to, and hereby waives any potential entitlement
to, any severance or termination benefits that could be payable in connection
with his retirement and resignation from employment with the Company.  Without
limiting the foregoing, Executive hereby agrees that the Severance and Change in
Control Agreement dated as of September 20, 2006 by and between Executive and
the Company (the “Severance Agreement”) is hereby terminated and of no further
force or effect.  Executive agrees that Executive shall not be entitled to, and
hereby waives any potential future entitlement to, any of the benefits or
payments described in the Severance Agreement. 

3.             Treatment of Options.  Executive acknowledges that the Company is
conducting an investigation (the “Investigation”) to determine the extent to
which compensatory options previously granted by the Company were granted with
an exercise price lower than the fair market value of the Company’s common stock
on the applicable date of grant.  The Company and Executive hereby agree to the
following with respect to options granted to him by the Company.


--------------------------------------------------------------------------------


(a)           Previously Exercised Options.  Executive shall repay to the
Company in accordance with this Section 3(a) the aggregate amount (the
“Discount”) by which the exercise price of any or all compensatory options
granted to Executive by the Company that Executive exercised prior to the date
hereof was less than the fair market value of the Company’s common stock on the
applicable date of grant of each such option.  The Company shall determine the
amount of the Discount in good faith and, absent manifest error, the Company’s
determination shall be final, binding and conclusive.  Executive shall pay the
amount of the Discount to the Company promptly after receipt of a written notice
from the Company setting out in reasonable detail the calculation of the
Discount.  Without in any way limiting Executive’s obligation to repay the
Discount directly, Executive hereby authorizes the Company to withhold the
Discount from any and all amounts otherwise payable to Executive hereunder or
otherwise in the event Executive fails to promptly pay the Discount. 

(b)           Vested Options.  Executive agrees that, with respect to all
unexercised options previously granted to Executive that are vested and
exercisable on the date hereof (the “Vested Options”), the Company may, without
any further need for Executive’s consent, increase the exercise price of such
options to an amount the Company determines in good faith is equal to the fair
market value of the Company’s common stock on the date such options were
originally granted.  Absent manifest error, the Company’s determination of the
appropriate exercise price shall be final, binding and conclusive.  Executive
agrees to execute any document related to such adjustment reasonably requested
by the Company.  In the event Executive exercises any options described in this
Section 3(b) prior to any adjustment contemplated hereby, such options shall be
treated in accordance with Section 3(a).  Vested Options shall be exercisable
after the Separation Date in accordance with their terms, it being agreed that
the Vested Options shall remain exercisable until the earlier of (i) the date
such Vested Options would otherwise expire (in the absence of Executive’s
retirement) or (ii) the three month anniversary of the Separation Date (or, if
earlier, the latest date on which such Vested Options may be exercised without
incurring any penalty under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”)).

(c)           Remaining Options.  Executive acknowledges and agrees that he will
not be entitled to, and hereby waives and entitlement he might otherwise have
to, accelerated vesting of any unvested options as a consequence of his
retirement from the Company.  All unexercised options previously granted to
Executive that are not described in Section 3(b) shall be terminated and
canceled as of Executive’s Separation Date.

4.             Release of Claims. 


(A)           GENERAL RELEASE.  IN CONSIDERATION OF THE COMPANY’S OBLIGATIONS
HEREUNDER AND ACCEPTANCE OF EXECUTIVE’S RETIREMENT AND RESIGNATION, EXECUTIVE,
EXECUTIVE’S HEIRS, SUCCESSORS, AND ASSIGNS, HEREBY KNOWINGLY AND VOLUNTARILY
RELEASE AND FOREVER DISCHARGE THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES,
TOGETHER WITH ALL OF THEIR RESPECTIVE CURRENT AND FORMER OFFICERS, DIRECTORS,
CONSULTANTS, AGENTS, REPRESENTATIVES AND EMPLOYEES, AND EACH OF THEIR
PREDECESSORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”), FROM ANY
AND ALL DEBTS, DEMANDS, ACTIONS, CAUSES OF ACTIONS, ACCOUNTS, COVENANTS,
CONTRACTS, AGREEMENTS, CLAIMS, DAMAGES, OMISSIONS, PROMISES, AND ANY AND ALL
CLAIMS AND LIABILITIES WHATSOEVER, OF EVERY NAME AND NATURE, KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, BOTH IN LAW AND EQUITY (“CLAIMS”),

2


--------------------------------------------------------------------------------



WHICH EXECUTIVE EVER HAD, NOW HAS, OR MAY HEREAFTER CLAIM TO HAVE AGAINST THE
RELEASEES BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE
BEGINNING OF TIME TO THE TIME EXECUTIVE EXECUTES THIS AGREEMENT (THE “GENERAL
RELEASE”).  THIS GENERAL RELEASE OF CLAIMS SHALL APPLY TO ANY CLAIM OF ANY TYPE,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL CLAIMS OF ANY TYPE THAT EXECUTIVE MAY
HAVE ARISING UNDER THE COMMON LAW, UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT
(“ADEA”), THE OLDER WORKERS BENEFIT PROTECTION ACT, THE AMERICANS WITH
DISABILITIES ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT (“ERISA”), THE SARBANES-OXLEY ACT OF 2002 OR THE CALIFORNIA
FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA FAMILY RIGHTS ACT, OR THE
CALIFORNIA LABOR CODE SECTION 1400 ET SEQ., EACH AS AMENDED, AND ANY OTHER
FEDERAL, STATE OR LOCAL STATUTES, REGULATIONS, ORDINANCES OR COMMON LAW, OR
UNDER ANY POLICY, AGREEMENT, CONTRACT, UNDERSTANDING OR PROMISE, WRITTEN OR
ORAL, FORMAL OR INFORMAL, BETWEEN ANY OF THE RELEASEES AND EXECUTIVE, AND SHALL
FURTHER APPLY, WITHOUT LIMITATION, TO ANY AND ALL CLAIMS IN CONNECTION WITH,
RELATED TO OR ARISING OUT OF EXECUTIVE’S EMPLOYMENT, OR THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT, WITH THE COMPANY; PROVIDED, HOWEVER, THAT THIS GENERAL
RELEASE SHALL NOT APPLY TO OR IMPAIR (I) CLAIMS FOR VESTED BENEFITS (EXCLUDING
ANY SEVERANCE OR TERMINATION BENEFITS, WHICH ARE SPECIFICALLY WAIVED HEREUNDER)
PURSUANT TO ANY OTHER COMPANY EMPLOYEE BENEFIT PLAN, AS DEFINED IN ERISA, IN
WHICH EXECUTIVE WERE A PARTICIPANT BEFORE THE SEPARATION DATE; (II) ANY RIGHTS
TO INDEMNIFICATION EXECUTIVE MAY HAVE UNDER THE BY-LAWS OF THE COMPANY OR
APPLICABLE LAW; OR (III) ANY CLAIMS THAT MAY ARISE FROM ANY VIOLATION OF THIS
AGREEMENT. FOR THE PURPOSE OF IMPLEMENTING A FULL AND COMPLETE RELEASE,
EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT IS INTENDED TO INCLUDE ALL
CLAIMS, IF ANY, WHICH EXECUTIVE MAY HAVE AND WHICH EXECUTIVE DOES NOT NOW KNOW
OR SUSPECT TO EXIST IN EXECUTIVE’S FAVOR AGAINST THE COMPANY OR ANY OF THE
RELEASEES AND THAT THIS AGREEMENT EXTINGUISHES THOSE CLAIMS. 


(B)           NO CLAIMS.  EXECUTIVE REPRESENTS AND WARRANTS THAT EXECUTIVE HAS
NOT FILED ANY COMPLAINTS OR CHARGES WITH ANY COURT OR ADMINISTRATIVE AGENCY
AGAINST THE COMPANY OR ANY OF THE RELEASEES, WHICH HAVE NOT BEEN DISMISSED,
CLOSED, WITHDRAWN OR OTHERWISE TERMINATED ON OR BEFORE THE DATE OF THIS
AGREEMENT.  EXECUTIVE FURTHER REPRESENTS AND WARRANTS THAT EXECUTIVE HAS NOT
ASSIGNED OR TRANSFERRED OR ATTEMPTED TO ASSIGN OR TRANSFER, NOR WILL EXECUTIVE
ATTEMPT TO ASSIGN OR TRANSFER, TO ANY PERSON OR ENTITY NOT A PARTY TO THIS
AGREEMENT ANY OF THIS CLAIMS EXECUTIVE IS RELEASING IN THIS AGREEMENT. 
FURTHERMORE, BY SIGNING THIS GENERAL RELEASE OF CLAIMS, EXECUTIVE REPRESENTS AND
AGREES THAT EXECUTIVE WILL NOT BE ENTITLED TO ANY PERSONAL RECOVERY IN ANY
ACTION OR PROCEEDING THAT MAY BE COMMENCED ON EXECUTIVE’S BEHALF ARISING OUT OF
THE MATTERS RELEASED HEREBY.


(C)           ADEA/OWBPA WAIVER.  EXECUTIVE SPECIFICALLY RELEASES AND WAIVES ANY
RIGHT OR CLAIM AGAINST THE COMPANY ARISING OUT OF HIS EMPLOYMENT OR HIS
RESIGNATION OF EMPLOYMENT WITH THE COMPANY UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, AS AMENDED, 29 U.S.C. § 621 ET SEQ. (“ADEA”) AND THE OLDER
WORKERS BENEFIT PROTECTION ACT, 29 U.S.C. § 621 ET SEQ. (“OWBPA”) (SUCH RELEASE
AND WAIVER REFERRED TO AS THE “WAIVER”).  EXECUTIVE UNDERSTANDS AND AGREES THAT
(I) THIS AGREEMENT IS WRITTEN IN A MANNER THAT HE UNDERSTANDS; (II) HE DOES NOT
RELEASE OR WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER HE SIGNS THIS AGREEMENT;
(III) HE WAIVES RIGHTS AND CLAIMS HE MAY HAVE HAD UNDER THE OWBPA AND THE ADEA,
BUT ONLY IN EXCHANGE FOR PAYMENTS AND/OR BENEFITS IN ADDITION TO ANYTHING OF
VALUE TO WHICH HE IS ALREADY ENTITLED; (IV) EXECUTIVE HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE

3


--------------------------------------------------------------------------------



SIGNING THIS AGREEMENT; (V) HE HAS TWENTY-ONE (21) CALENDAR DAYS (THE “OFFER
PERIOD”) FROM RECEIPT OF THIS AGREEMENT TO CONSIDER WHETHER TO SIGN IT.  IF
EXECUTIVE SIGNS BEFORE THE END OF THE OFFER PERIOD, EXECUTIVE ACKNOWLEDGES THAT
HIS DECISION TO DO SO WAS KNOWING, VOLUNTARY, AND NOT INDUCED BY FRAUD,
MISREPRESENTATION, OR A THREAT TO WITHDRAW, ALTER, OR PROVIDE DIFFERENT TERMS
PRIOR TO THE EXPIRATION OF THE OFFER PERIOD.  EXECUTIVE AGREES THAT CHANGES OR
REVISIONS TO THIS AGREEMENT, WHETHER MATERIAL OR IMMATERIAL, DO NOT RESTART THE
RUNNING OF THE OFFER PERIOD; (VI) EXECUTIVE HAS SEVEN (7) CALENDAR DAYS AFTER
SIGNING THIS AGREEMENT TO REVOKE THE WAIVER (THE “REVOCATION PERIOD”) AND
(VII) THIS WAIVER SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION
PERIOD HAS EXPIRED.  IF EXECUTIVE REVOKES THE WAIVER, SECTION 5 OF THIS
AGREEMENT AND THE PROVISIONS OF THIS AGREEMENT RELATING TO EXECUTIVE’S SERVICES
AS A CONSULTANT (I.E., SECTIONS 6, 7, 8, AND 9) SHALL NOT BE EFFECTIVE OR
ENFORCEABLE AND EXECUTIVE SHALL NOT BE ENTITLED TO THE PAYMENTS OR BENEFITS
PROVIDED FOR IN SECTIONS 8 OR 9 OF THIS AGREEMENT.  TO BE EFFECTIVE, THE
REVOCATION MUST BE IN WRITING AND RECEIVED BY JEFFREY R. BINDER, CHIEF EXECUTIVE
OFFICER AT THE COMPANY’S ADDRESS SET FORTH IN SECTION 13.


5.             CONTINUING INDEMNIFICATION.  SUBJECT TO THE TERMS AND CONDITIONS
OF SECTION 6.3 OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION AS IN EFFECT
ON THE DATE HEREOF, THE COMPANY WILL ADVANCE AND PAY REASONABLE EXPENSES
(INCLUDING ATTORNEYS' FEES BUT NOT INCLUDING JUDGMENTS, PENALTIES, FINES, OR
SETTLEMENTS) INCURRED BY EXECUTIVE IN CONNECTION WITH (A) PROCEEDINGS ARISING
OUT THE COMPANY'S HISTORIC GRANT OF COMPENSATORY STOCK OPTIONS; (B) ANY OTHER
PROCEEDING AGAINST EXECUTIVE PENDING AS OF THE DATE HEREOF ARISING OUT OF HIS
POSITION AS A DIRECTOR, OFFICER, OR EMPLOYEE OF THE COMPANY; AND (C) ANY OTHER
PROCEEDING AGAINST OR INVOLVING THE COMPANY IN WHICH EXECUTIVE MAY BE INVOLVED;
PROVIDED THAT THE COMPANY'S OBLIGATION TO ADVANCE AND PAY SUCH EXPENSES SHALL BE
SUBJECT TO THE TERMS OF ANY UNDERTAKING SIGNED BY EXECUTIVE PRIOR TO THE DATE
HEREOF (WHICH, UNDER CERTAIN CIRCUMSTANCES, REQUIRES REPAYMENT OF EXPENSES PAID
OR ADVANCED) OR, IN THE ABSENCE OF SUCH AN UNDERTAKING, TO THE COMPANY'S USUAL
AND CUSTOMARY PRACTICE WITH REGARD TO ITS CURRENT AND FORMER EMPLOYEES IN SUCH
MATTERS. 


6.             CONSULTING TERM.  THE COMPANY HEREBY AGREES TO ENGAGE EXECUTIVE
AS A CONSULTANT DURING THE PERIOD COMMENCING ON THE SEPARATION DATE AND, UNLESS
TERMINATED EARLIER PURSUANT TO SECTION 9, CONTINUING UNTIL THE SIX MONTH
ANNIVERSARY OF THE SEPARATION DATE (AS APPLICABLE, THE “CONSULTING SEPARATION
DATE”).  THE PERIOD FROM THE SEPARATION DATE TO THE CONSULTING SEPARATION DATE
SHALL BE REFERRED TO AS THE “CONSULTING TERM.” 


7.             CONSULTING SERVICES.  DURING THE CONSULTING TERM, EXECUTIVE SHALL
MAKE HIMSELF AVAILABLE TO PROVIDE SUCH TRANSITION SERVICES AS ARE REASONABLY
REQUESTED BY THE COMPANY’S CHIEF EXECUTIVE OFFICER OR HIS DESIGNEE (THE “COMPANY
REPRESENTATIVE”), INCLUDING, WITHOUT LIMITATION, ASSISTING THE COMPANY IN
PREPARING ITS FINANCIAL STATEMENT AND OTHER RELATED DOCUMENTS AND TRANSITIONING
TO OTHER COMPANY PERSONNEL THE INFORMATION NECESSARY TO PREPARE THE COMPANY’S
FINANCIAL STATEMENTS (THE “SERVICES”).  EXECUTIVE AGREES TO PROVIDE THE SERVICES
AT SUCH TIMES AND LOCATIONS AS THE COMPANY REPRESENTATIVE REASONABLY REQUIRES,
IT BEING UNDERSTOOD AND AGREED THAT THE PERFORMANCE OF THE SERVICES COULD
REQUIRE REASONABLE AMOUNTS OF TRAVEL.  EXECUTIVE AGREES TO USE HIS BEST EFFORTS
TO PERFORM THE SERVICES IN A PROFESSIONAL AND COMPETENT MANNER.

4


--------------------------------------------------------------------------------



8.             CONSULTING COMPENSATION AND EXPENSE.


(A)           DURING THE CONSULTING TERM, EXECUTIVE SHALL RECEIVE FOR THE
SERVICES TO BE RENDERED HEREUNDER A MONTHLY RETAINER (THE “RETAINER”) OF $29,166
(I.E., AN AGGREGATE RETAINER OF $175,000), WHICH  SHALL BE PAID MONTHLY IN
ARREARS.


(B)           THE COMPANY SHALL REIMBURSE EXECUTIVE FOR REASONABLE EXPENSES
INCURRED IN CONNECTION WITH RENDERING THE SERVICES HEREUNDER IN ACCORDANCE WITH
POLICIES ADOPTED BY THE COMPANY FORM TIME TO TIME.


(C)           DURING THE CONSULTING TERM, THE COMPANY SHALL PAY OR REIMBURSE
EXECUTIVE THE MONTHLY AMOUNTS NECESSARY TO CONTINUE HEALTH CARE COVERAGE FOR
EXECUTIVE AND HIS ELIGIBLE DEPENDENTS PURSUANT TO SECTION 4980B OF THE CODE.


(D)           PROMPTLY AFTER THE LATER OF THE EXPIRATION OF THE CONSULTING TERM
AND CLOSING OF THE TRANSACTIONS CONTEMPLATED BY AGREEMENT AND PLAN OF MERGER BY
AND AMONG BIOMET, INC., LVB ACQUISITION MERGER SUB, INC. AND LVB ACQUISITIONS
LLC (THE “TRANSACTION AGREEMENT”) AT A PRICE PER SHARE OF COMMON STOCK, WITHOUT
PAR VALUE, OF THE COMPANY (A “SHARE”) OF AT LEAST $44, THE COMPANY SHALL PAY
EXECUTIVE A BONUS IN AN AMOUNT EQUAL TO THE SUM OF $325,000 (THE
“FINAL PAYMENT”); PROVIDED THAT EXECUTIVE SHALL BE ENTITLED TO THE FINAL PAYMENT
IF THE TRANSACTION IS CONSUMMATED AT A PRICE PER SHARE OF LESS THAN $44 AND THE
COMPANY DETERMINES IN ITS SOLE DISCRETION THAT THE REDUCTION IN PURCHASE PRICE
IS UNRELATED, IN WHOLE OR IN PART, TO (I) THE INVESTIGATION AND (II) ANY OTHER
MATTER RELATED TO THE ACCOUNT PRACTICES OR FINANCIAL STATEMENTS OF THE COMPANY
OR ITS SUBSIDIARIES.  AS A CONDITION TO RECEIVING ALL OR ANY PORTION OF THE
FINAL PAYMENT, EXECUTIVE SHALL BE REQUIRED TO EXECUTE, DELIVER AND NOT REVOKE A
GENERAL RELEASE OF CLAIMS PREPARED BY THE COMPANY THAT IS CONSISTENT IN ALL
MATERIAL RESPECTS WITH THE GENERAL RELEASE SET FORTH IN SECTION 4. 


9.             TERMINATION OF THE CONSULTING TERM.


(A)           TERMINATION OF THE CONSULTING TERM.  THE COMPANY MAY TERMINATE THE
CONSULTING TERM AND EXECUTIVE’S ENGAGEMENT AS A CONSULTANT FOR CAUSE. 


(B)           TERMINATION BY THE COMPANY FOR CAUSE.  IF THE COMPANY TERMINATES
THE CONSULTING TERM AND EXECUTIVE’S ENGAGEMENT AS A CONSULTANT HEREUNDER FOR
CAUSE, EXECUTIVE SHALL BE ENTITLED, IN FULL SATISFACTION OF THE COMPANY’S
OBLIGATIONS HEREUNDER, TO PAYMENT OF HIS RETAINER THROUGH THE DATE OF SUCH
TERMINATION (PRO RATED FOR ANY FRACTIONAL PORTION OF A MONTH).  FOR THE
AVOIDANCE OF DOUBT, IF THE COMPANY TERMINATES THE CONSULTING TERM AND
EXECUTIVE’S ENGAGEMENT AS A CONSULTANT FOR CAUSE, EXECUTIVE SHALL NOT RECEIVE
ANY FURTHER PAYMENTS OF THE RETAINER OR THE FINAL PAYMENT.


(C)           CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN A GOOD
FAITH DETERMINATION BY THE BOARD OR THE CEO THAT ONE OR MORE OF THE FOLLOWING
HAS OCCURRED: (I) THE TERMINATION OF THE TRANSACTION AGREEMENT AS A RESULT OF
ISSUES RELATED TO THE INVESTIGATION OR TO THE SUBJECT MATTER OF THE
INVESTIGATION, (II) CONSUMMATION OF TRANSACTIONS CONTEMPLATED BY TRANSACTION
AGREEMENT AT PER SHARE PRICE OF LESS THAN $44 WHERE SUCH REDUCTION IN THE
PURCHASE PRICE IS BECAUSE OF ISSUES RELATED TO THE INVESTIGATION OR TO THE
SUBJECT MATTER OF THE INVESTIGATION, (III) EXECUTIVE’S FAILING TO SATISFACTORILY
PERFORM THE SERVICES OR DISCHARGE HIS

5


--------------------------------------------------------------------------------



DUTIES HEREUNDER FOR ANY REASON, (IV) EXECUTIVE’S FAILING TO SATISFACTORILY
COOPERATE WITH THE SECURITIES AND EXCHANGE COMMISSION IN CONNECTION WITH ANY
INVESTIGATION RELATED TO THE INVESTIGATION OR THE SUBJECT MATTER OF THE
INVESTIGATION OR (V) EXECUTIVE’S MATERIAL BREACH OF THIS AGREEMENT OR THE
COMPANY’S CODE OF CONDUCT THAT IS NOT CURED TO THE CEO’S SATISFACTION WITHIN
10 DAYS OF NOTICE TO EXECUTIVE.


10.           CONFIDENTIAL INFORMATION; INVENTIONS OF PATENTS.


(A)           EXECUTIVE ACKNOWLEDGES AND AGREES THAT, AS A RESULT OF EXECUTIVE’S
PAST, CURRENT OR FUTURE EMPLOYMENT WITH AND ENGAGEMENT BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES (THE “COMPANY GROUP”), EXECUTIVE MAY DEVELOP, OBTAIN, OR LEARN
ABOUT (OR MAY HAVE DEVELOPED, OBTAINED OR LEARNED ABOUT) CONFIDENTIAL
INFORMATION (AS DEFINED BELOW), AND THE SUCCESS OF THE COMPANY GROUP DEPENDS
UPON THE USE AND PROTECTION OF SUCH INFORMATION.  FOR PURPOSES HEREOF,
“CONFIDENTIAL INFORMATION” MEANS ANY PROPRIETARY INFORMATION, DATA, IDEAS,
CONCEPTS, DISCOVERIES, TRADE SECRETS, INVENTIONS (WHETHER OR NOT PATENTABLE OR
REDUCED TO PRACTICE), INNOVATIONS, IMPROVEMENTS, KNOW-HOW, DEVELOPMENTS,
MANUFACTURING AND PRODUCTION AND OTHER TECHNIQUES, METHODS, PROCESSES,
TREATMENTS, DRAWINGS, SKETCHES, SPECIFICATIONS, DESIGNS, PLANS, PATTERNS,
MODELS, WORKS (INCLUDING COMPANY WORKS (AS DEFINED BELOW)), PLANS AND
STRATEGIES, AND ALL OTHER INTELLECTUAL PROPERTY AND CONFIDENTIAL OR PROPRIETARY
INFORMATION IN ANY FORM OR MEDIUM (WHETHER MERELY REMEMBERED OR EMBODIED IN A
TANGIBLE OR INTANGIBLE FORM OR MEDIUM) WHETHER NOW OR HEREAFTER EXISTING,
RELATING TO OR ARISING FROM THE PAST, CURRENT OR POTENTIAL BUSINESS, ACTIVITIES
AND/OR OPERATIONS OF ANY MEMBER OF THE COMPANY GROUP, INCLUDING ANY SUCH
INFORMATION RELATING TO OR CONCERNING FINANCES, SALES, MARKETING, ADVERTISING,
TRANSITION, PROMOTIONS, PRICING, PERSONNEL, CUSTOMERS, SUPPLIERS, VENDORS, RAW
MATERIAL SOURCES, PARTNERS AND/OR COMPETITORS. NOTWITHSTANDING THE FOREGOING,
“CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE SUCH PORTIONS OF ANY INFORMATION
THAT ARE OR BECOME GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER
THAN AS A RESULT OF ANY ACT OR OMISSION BY EXECUTIVE OR OTHERWISE AS A RESULT OF
EXECUTIVE’S BREACH OF ANY PROVISION OF THIS AGREEMENT.


(B)           EXECUTIVE SHALL NOT DISCLOSE OR USE FOR EXECUTIVE’S OWN ACCOUNT
ANY OF THE CONFIDENTIAL INFORMATION, EXCEPT AS NECESSARY FOR THE PERFORMANCE OF
EXECUTIVE’S DUTIES UNDER THIS AGREEMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE CEO, UNLESS AND TO THE EXTENT THAT ANY CONFIDENTIAL INFORMATION IS REQUIRED
TO BE DISCLOSED PURSUANT TO ANY APPLICABLE LAW OR COURT ORDER; PROVIDED THAT IF
EXECUTIVE IS REQUESTED OR REQUIRED (BY ORAL QUESTION OR REQUEST FOR INFORMATION
OR DOCUMENTS IN ANY LEGAL PROCEEDING, INTERROGATORY, SUBPOENA, CIVIL
INVESTIGATIVE DEMAND, OR SIMILAR PROCESS) TO DISCLOSE ANY CONFIDENTIAL
INFORMATION, THEN EXECUTIVE SHALL (IF SO PERMITTED) NOTIFY THE COMPANY PROMPTLY
OF THE REQUEST OR REQUIREMENT IN WRITING SO THAT THE COMPANY MAY SEEK AN
APPROPRIATE PROTECTIVE ORDER (AT THE COMPANY’S SOLE EXPENSE) OR WAIVE COMPLIANCE
WITH THE PROVISIONS OF THIS SECTION 10(B).  IF, IN THE ABSENCE OF A PROTECTIVE
ORDER OR THE RECEIPT OF A WAIVER HEREUNDER, EXECUTIVE IS, ON THE ADVICE OF
EXECUTIVE’S COUNSEL, COMPELLED TO DISCLOSE ANY CONFIDENTIAL INFORMATION TO ANY
TRIBUNAL OR ELSE STAND LIABLE FOR CONTEMPT, EXECUTIVE MAY DISCLOSE THE
CONFIDENTIAL INFORMATION TO SUCH TRIBUNAL; PROVIDED THAT EXECUTIVE SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN, AT THE REQUEST AND EXPENSE OF THE
COMPANY, AN ORDER OR OTHER ASSURANCE THAT CONFIDENTIAL TREATMENT SHALL BE
ACCORDED TO SUCH PORTION OF THE CONFIDENTIAL INFORMATION REQUIRED TO BE
DISCLOSED AS THE COMPANY SHALL DESIGNATE AND SHALL DISCLOSE ONLY SUCH PORTIONS
OF THE CONFIDENTIAL INFORMATION AS ARE REQUIRED BY SUCH TRIBUNAL TO BE
DISCLOSED.  IN ANY EVENT, EXECUTIVE SHALL USE COMMERCIALLY REASONABLE EFFORTS TO

6


--------------------------------------------------------------------------------



MARK, OR CAUSE TO BE MARKED, ANY CONFIDENTIAL INFORMATION THAT IS DISCLOSED IN
ACCORDANCE WITH THIS SECTION 10(B) AS CONFIDENTIAL AND TO ACCORD SUCH
INFORMATION CONFIDENTIAL TREATMENT.  UPON THE TERMINATION OF THE CONSULTING
TERM, OR AT ANY OTHER TIME THAT THE COMPANY MAY REQUEST IN WRITING, EXECUTIVE
AGREES TO (I) CEASE ALL USE OF ALL CONFIDENTIAL INFORMATION AND COMPANY WORKS
AND (II) DELIVER TO THE COMPANY OR, AT THE COMPANY’S ELECTION, DESTROY, ALL
MEMORANDA, NOTES, PLANS, RECORDS, REPORTS, NOTEBOOKS (AND SIMILAR REPOSITORIES
OF OR CONTAINING CONFIDENTIAL INFORMATION AND/OR COMPANY WORKS), COMPUTER FILES
AND OTHER DOCUMENTS OR OTHER MATERIALS (AND ALL COPIES, SUMMARIES AND EXTRACTS
THEREOF, IN WHATEVER FORM OR MEDIUM) RELATING TO THE BUSINESS, OPERATIONS AND/OR
ACTIVITIES OF ANY MEMBER OF THE COMPANY GROUP OR THAT OTHERWISE CONSTITUTE
CONFIDENTIAL INFORMATION, AND AT ANY TIME THEREAFTER, IF ANY SUCH MATERIALS ARE
BROUGHT TO EXECUTIVE’S ATTENTION OR EXECUTIVE DISCOVERS THEM IN EXECUTIVE’S
POSSESSION OR CONTROL, EXECUTIVE SHALL DELIVER SUCH MATERIALS TO THE COMPANY,
OR, AT THE COMPANY’S ELECTION, DESTROY ALL SUCH MATERIALS, PROMPTLY UPON SUCH
NOTICE OR DISCOVERY.


(C)           IF EXECUTIVE CREATES, INVENTS, DESIGNS, DEVELOPS, CONTRIBUTES TO
OR IMPROVES ANY WORKS OF AUTHORSHIP, INVENTIONS, WHETHER PATENTABLE OR
UNPATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE, KNOW HOW, DATA, PROCESSES,
METHODS, PROGRAMS, SYSTEMS, MATERIALS, DOCUMENTS OR OTHER WORK PRODUCT OR OTHER
INTELLECTUAL PROPERTY, EITHER ALONE OR IN CONJUNCTION WITH THIRD PARTIES, AT ANY
TIME DURING EXECUTIVE’S EMPLOYMENT BY OR ENGAGEMENT WITH ANY MEMBER OF THE
COMPANY GROUP (COLLECTIVELY, “WORKS”), TO THE EXTENT THAT SUCH WORKS WERE
CREATED, INVENTED, DESIGNED, DEVELOPED, CONTRIBUTED TO, OR IMPROVED WITH THE USE
OF ANY RESOURCES OF ANY MEMBER OF THE COMPANY GROUP AND/OR WITHIN THE SCOPE OF
SUCH EMPLOYMENT OR ENGAGEMENT AND/OR RELATE TO THE BUSINESS OR OPERATIONS, OR
ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES (COLLECTIVELY, THE “COMPANY WORKS”), THEN EXECUTIVE
SHALL PROMPTLY AND FULLY DISCLOSE SUCH COMPANY WORKS TO THE COMPANY.  ANY
COPYRIGHTABLE WORK FALLING WITHIN THE DEFINITION OF  COMPANY WORKS SHALL BE
DEEMED A “WORK MADE FOR HIRE” AS SUCH TERM IS DEFINED IN 17 U.S.C. SECTION 101. 
EXECUTIVE HEREBY (I) IRREVOCABLY ASSIGNS, TRANSFERS AND CONVEYS, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ALL RIGHT, TITLE AND INTEREST IN AND TO THE
COMPANY WORKS ON A WORLDWIDE BASIS (INCLUDING RIGHTS UNDER PATENT, COPYRIGHT,
TRADEMARK, TRADE SECRET, UNFAIR COMPETITION AND RELATED LAWS) TO THE COMPANY OR
SUCH OTHER PERSON AS THE COMPANY SHALL DESIGNATE, TO THE EXTENT OWNERSHIP OF ANY
SUCH RIGHTS DOES NOT AUTOMATICALLY VEST IN THE COMPANY UNDER APPLICABLE LAW, AND
(II) WAIVES ANY MORAL RIGHTS THEREIN TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW.  EXECUTIVE AGREES THAT HE SHALL NOT USE ANY COMPANY WORKS FOR
EXECUTIVE’S PERSONAL BENEFIT, THE BENEFIT OF A COMPETITOR, OR FOR THE BENEFIT OF
ANY OTHER PERSON OR ENTITY OTHER THAN THE COMPANY GROUP.  EXECUTIVE AGREES TO
EXECUTE ANY FURTHER DOCUMENTS AND TAKE ANY FURTHER ACTIONS REASONABLY REQUESTED
BY THE COMPANY, AT THE SOLE COST AND EXPENSE OF THE COMPANY, TO ASSIST IT IN
VALIDATING, EFFECTUATING, MAINTAINING, PROTECTING, ENFORCING, PERFECTING,
RECORDING, PATENTING OR REGISTERING ANY OF ITS RIGHTS HEREUNDER.


11.           NON-COMPETITION; NON-SOLICITATION; NON-DISPARAGEMENT.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE COMPANY GROUP WOULD BE IRREPARABLY HARMED IF
EXECUTIVE WERE TO (I) ENGAGE IN COMPETITION WITH THE ANY MEMBER OF THE
COMPANY GROUP WITHIN THE RESTRICTED TIME PERIODS AND GEOGRAPHICAL AREAS SET
FORTH HEREIN, (II) SOLICIT EMPLOYEES, OR (III) OTHERWISE INDUCE ANY SUPPLIER,
VENDOR, LICENSEE, DISTRIBUTOR, CONTRACTOR OR OTHER BUSINESS RELATION OF THE ANY
MEMBER OF THE COMPANY GROUP TO CEASE DOING BUSINESS WITH, OR MATERIALLY ALTER
ITS BUSINESS RELATIONSHIP WITH ANY MEMBER OF THE COMPANY GROUP.  EXECUTIVE
FURTHER

7


--------------------------------------------------------------------------------



ACKNOWLEDGES AND AGREES THAT THE COVENANTS SET FORTH IN SECTION 10 AND IN THIS
SECTION 11 REPRESENT REASONABLE MEASURES TO PROTECT THE BUSINESS INTERESTS,
INCLUDING THE COMPANY CONFIDENTIAL INFORMATION, OF THE COMPANY GROUP.


(A)           IN FURTHER CONSIDERATION OF THE GRANTING OF THE COMPANY’S
UNDERTAKINGS SET FORTH HEREIN, EXECUTIVE AGREES THAT:


(I)            DURING THE PERIOD BEGINNING ON THE SEPARATION DATE AND ENDING ON
THE FIRST ANNIVERSARY OF THE SEPARATION DATE (THE “NON-COMPETITION PERIOD”),
EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY ENGAGE IN, AND SHALL CAUSE ANY PERSON
CONTROLLED BY EXECUTIVE NOT TO ENGAGE IN, COMPETITION.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED HEREIN, EXECUTIVE SHALL NOT BE PROHIBITED FROM OWNING
UP TO ONE PERCENT OF THE OUTSTANDING EQUITY SECURITIES OF A PERSON THAT IS
ENGAGED IN COMPETITION AND THAT IS PUBLICLY TRADED ON A NATIONAL SECURITIES
EXCHANGE OR IN THE OVER THE COUNTER MARKET SO LONG AS EXECUTIVE, OTHER THAN WITH
RESPECT TO SUCH OWNERSHIP, SHALL NOT ENGAGE IN ANY ACTIVITY WITH SUCH PERSON
THAT OTHERWISE WOULD CONSTITUTE COMPETITION;


(II)           DURING THE NON-COMPETITION PERIOD, EXECUTIVE SHALL NOT, DIRECTLY
OR INDIRECTLY, AND SHALL CAUSE ANY PERSON CONTROLLED BY EXECUTIVE NOT, TO: 
(A) INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS
AFFILIATES OR ANY DISTRIBUTOR OF ANY MEMBER OF THE COMPANY GROUP TO LEAVE THE
EMPLOY OF SUCH INDIVIDUAL’S EMPLOYER; (B) HIRE OR OFFER TO HIRE ANY PERSON WHO
IS, OR WITHIN THE PRECEDING SIX-MONTH PERIOD WAS, AN EMPLOYEE OF OR CONSULTANT
TO ANY MEMBER OF THE COMPANY GROUP OR ANY DISTRIBUTOR OF ANY MEMBER OF THE
COMPANY GROUP; OR (C) INDUCE OR ATTEMPT TO INDUCE ANY SUPPLIER, VENDOR,
LICENSEE, DISTRIBUTOR, EMPLOYEE OF ANY DISTRIBUTOR, CONTRACTOR OR OTHER BUSINESS
RELATION OF ANY MEMBER OF THE COMPANY GROUP TO CEASE DOING BUSINESS WITH, OR
MATERIALLY ALTER ITS BUSINESS RELATIONSHIP WITH, SUCH PERSON; AND


(III)          AT ALL TIMES FOLLOWING THE SEPARATION DATE, EXECUTIVE SHALL NOT
DISPARAGE, OR MAKE OR SOLICIT, OR ENCOURAGE OTHERS TO MAKE OR SOLICIT, ANY
DEROGATORY OR NEGATIVE STATEMENT OR COMMUNICATION ABOUT ANY MEMBER OF THE
COMPANY GROUP OR ANY OF THEIR RESPECTIVE BUSINESSES, PRODUCTS, SERVICES OR
ACTIVITIES; PROVIDED, HOWEVER, THAT SUCH RESTRICTION SHALL NOT PROHIBIT OR
CONSTRAIN TESTIMONY COMPELLED BY VALID LEGAL PROCESS OR VALID DISPUTE RESOLUTION
PROCESS.


(B)           EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT THE ENFORCEMENT OF
THE PROVISIONS OF SECTION 10 AND THIS SECTION 11 MAY POTENTIALLY INTERFERE WITH
EXECUTIVE’S ABILITY TO PURSUE A SIMILAR LIVELIHOOD DURING THE PERIODS SET FORTH
THEREIN.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE COMPANY ENTERED INTO THIS
AGREEMENT IN RELIANCE ON THE PROVISIONS OF SECTION 10 AND THIS SECTION 11 AND
THE ENFORCEMENT OF THIS AGREEMENT IS NECESSARY TO ENSURE THE PRESERVATION,
PROTECTION AND CONTINUITY OF THE BUSINESS, TRADE SECRETS AND OTHER CONFIDENTIAL
INFORMATION AND GOODWILL OF THE COMPANY AND ITS AFFILIATES TO THE EXTENT AND FOR
THE PERIODS OF TIME EXPRESSLY AGREED TO HEREIN.  EXECUTIVE AGREES THAT, DUE TO
THE NATURE OF THE BUSINESS OF THE COMPANY AND ITS AFFILIATES, THE RESTRICTIONS
SET FORTH IN THIS AGREEMENT (INCLUDING IN SECTION 10 AND IN THIS SECTION 11) ARE
REASONABLE AS TO TIME AND SCOPE.

8


--------------------------------------------------------------------------------



(C)           NOTWITHSTANDING ANY PROVISION TO THE CONTRARY HEREIN, (I) EACH
MEMBER OF THE COMPANY GROUP MAY PURSUE, AT ITS DISCRETION, ENFORCEMENT OF
SECTION 10 AND THIS SECTION 11 IN ANY COURT OF COMPETENT JURISDICTION (EACH A
“COURT”), AND (II) IN NO EVENT SHALL ANY MEMBER OF THE COMPANY GROUP BE HELD
LIABLE FOR EXECUTIVE’S LEGAL FEES OR COSTS IN PURSUIT OF SUCH CLAIM, UNLESS
THERE IS A FINAL DETERMINATION BY SUCH COURT THAT THE APPLICABLE MEMBER OF THE
COMPANY GROUP ACTED IN BAD FAITH.


(D)           THE PARTIES HERETO AGREE THAT MONEY DAMAGES WOULD NOT BE AN
ADEQUATE REMEDY FOR ANY BREACH OF SECTION 10 OR THIS SECTION 11, AND ANY BREACH
OF THE TERMS OF SECTION 10 OR IN THIS SECTION 11 WOULD RESULT IN IRREPARABLE
INJURY AND DAMAGE TO THE COMPANY GROUP FOR WHICH NO MEMBER OF THE COMPANY GROUP
WOULD HAVE AN ADEQUATE REMEDY AT LAW.  THEREFORE, IN THE EVENT OF A BREACH OR A
THREATENED BREACH OF SECTION 10 OR IN THIS SECTION 11, THE COMPANY GROUP, EACH
OF THEIR AFFILIATES AND THEIR RESPECTIVE SUCCESSORS OR ASSIGNS, IN ADDITION TO
ANY OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR AT LAW OR IN EQUITY, SHALL
BE ENTITLED TO SPECIFIC PERFORMANCE OR IMMEDIATE INJUNCTIVE OR OTHER EQUITABLE
RELIEF FROM A COURT IN ORDER TO ENFORCE, OR PREVENT ANY VIOLATIONS OF, THE
PROVISIONS OF SECTION 10 OR THIS SECTION 11 (WITHOUT POSTING A BOND OR OTHER
SECURITY), WITHOUT HAVING TO PROVE DAMAGES.  THE TERMS OF THIS SECTION 11(D)
SHALL NOT PREVENT ANY MEMBER OF THE COMPANY GROUP FROM PURSUING ANY OTHER
AVAILABLE REMEDIES FOR ANY BREACH OR THREATENED BREACH OF THIS AGREEMENT.


(E)           FOR PURPOSES HEREOF, “COMPETITION” MEANS TO DIRECTLY OR INDIRECTLY
OWN ANY INTEREST IN, MANAGE, OPERATE, CONTROL, INVEST OR ACQUIRE AN INTEREST IN,
PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, OPERATE OR IN ANY MANNER
ENGAGE IN ANY BUSINESS OR ENTERPRISE (INCLUDING ANY DIVISION, GROUP OR FRANCHISE
OF A LARGER ORGANIZATION), WHETHER AS A PROPRIETOR, OWNER, MEMBER, PARTNER,
STOCKHOLDER, DIRECTOR, OFFICER, EMPLOYEE, CONSULTANT, JOINT VENTURER, INVESTOR,
SALES REPRESENTATIVE OR OTHER PARTICIPANT, IN WHICH ANY MEMBER OF THE COMPANY
GROUP ENGAGED AT ANY TIME DURING THE TWO-YEAR PERIOD IMMEDIATELY PRECEDING
EXECUTIVE’S ACTION (THE “REFERENCE DATE”) OR ENGAGES IN OR HAS PLANS TO ENGAGE
IN AS A POTENTIAL NEW LINE OF BUSINESS AS OF THE REFERENCE DATE, IN EACH CASE,
ANYWHERE IN THE WORLD.


12.           STATUS.  EXECUTIVE AND COMPANY AGREE THAT EXECUTIVE SHALL PERFORM
THE SERVICES AS AN INDEPENDENT CONTRACTOR AND SHALL HAVE NO POWER OR AUTHORITY
TO BIND ANY MEMBER OF THE COMPANY GROUP.  THE COMPANY WILL REPORT ALL FEES PAID
TO EXECUTIVE BY FILING A FORM 1099-MISC WITH THE INTERNAL REVENUE SERVICE AS
REQUIRED BY LAW.  BECAUSE THE SERVICES WILL BE PERFORMED BY EXECUTIVE AS AN
INDEPENDENT CONTRACTOR AND NOT AN EMPLOYEE, UNLESS OTHERWISE REQUIRED BY THE
LAW, THE COMPANY WILL NOT MAKE ANY WITHHOLDINGS FROM ANY PAYMENTS HEREUNDER. 
EXECUTIVE AGREES TO ACCEPT EXCLUSIVE LIABILITY FOR COMPLYING WITH ALL APPLICABLE
LOCAL, STATE AND FEDERAL LAWS GOVERNING SELF-EMPLOYED INDIVIDUALS, INCLUDING
OBLIGATIONS SUCH AS PAYMENT OF TAXES, SOCIAL SECURITY, DISABILITY AND OTHER
CONTRIBUTIONS BASED ON THE RETAINER AND FINAL PAYMENT.  EXECUTIVE WILL NOT
RECEIVE ANY EMPLOYEE BENEFITS UNDER ANY COMPANY-SPONSORED BENEFIT PLANS OR
PARTICIPATE IN COMPANY-SPONSORED HEALTH INSURANCE.  EXECUTIVE FURTHER AGREES TO
INDEMNIFY AND HOLD HARMLESS THE COMPANY AGAINST ANY AND ALL LIABILITIES TO ANY
TAXING AUTHORITY FOR ANY TAXES, (EXCEPT THE COMPANY’S SHARE OF SOCIAL SECURITY,
IF ANY), INTEREST OR PENALTIES WITH REGARD TO OR ARISING FROM THE PAYMENT OF
FEES.


13.           NOTICES.  ANY NOTICE, REPORT OR PAYMENT REQUIRED OR PERMITTED TO
BE GIVEN OR MADE UNDER THIS AGREEMENT BY ONE PARTY TO THE OTHER SHALL BE DEEMED
TO HAVE BEEN DULY GIVEN

9


--------------------------------------------------------------------------------



OR MADE IF PERSONALLY DELIVERED OR, IF MAILED, WHEN MAILED BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE OTHER PARTY AT THE FOLLOWING ADDRESSES
(OR AT SUCH OTHER ADDRESS AS SHALL BE GIVEN IN WRITING BY ONE PARTY TO THE
OTHER):

 

If to Executive:

 

 

 

 

 

Greg Hartman

 

 

Last Address Shown in Company Records

 

 

 

 

 

 

 

 

If to Company:

 

 

 

 

 

Biomet, Inc.

 

 

56 E. Bell Drive

 

 

P.O. Box 587

 

 

Warsaw, Indiana 46581-0587

 

 

Attn: General Counsel

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

Richard Porter, Esq.

 

 

Kirkland & Ellis LLP

 

 

200 East Randolph Drive

 

 

Chicago, Illinois 60601

 


14.           ENTIRE AGREEMENT.  THIS AGREEMENT (A) CONTAINS THE COMPLETE AND
ENTIRE UNDERSTANDING AND AGREEMENT OF EXECUTIVE AND COMPANY WITH RESPECT TO THE
SUBJECT MATTER HEREOF; AND (B) SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS
UNDERSTANDINGS, CONDITIONS AND AGREEMENTS, ORAL OR WRITTEN, EXPRESS OR IMPLIED,
RESPECTING THE ENGAGEMENT OF EXECUTIVE IN CONNECTION WITH THE SUBJECT MATTER
HEREOF.


15.           MODIFICATION OR WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED AND WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND
EXECUTIVE.  NO COURSE OF DEALING BETWEEN THE PARTIES TO THIS AGREEMENT SHALL BE
DEEMED TO AFFECT OR TO MODIFY, AMEND OR DISCHARGE ANY PROVISION OR TERM OF THIS
AGREEMENT.  NO DELAY ON THE PART OF COMPANY OR EXECUTIVE IN THE EXERCISE OF ANY
OF THEIR RESPECTIVE RIGHTS OR REMEDIES SHALL OPERATE AS A WAIVER THEREOF, AND NO
SINGLE OR PARTIAL EXERCISE BY COMPANY OR EXECUTIVE OF ANY SUCH RIGHT OR REMEDY
SHALL PRECLUDE OTHER OR FURTHER EXERCISES THEREOF.  A WAIVER OF RIGHT OR REMEDY
ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY SUCH
RIGHT OR REMEDY ON ANY OTHER OCCASION.


16.           SEVERABILITY.  WHENEVER POSSIBLE EACH PROVISION AND TERM OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OR TERM OF THIS AGREEMENT SHALL BE HELD TO
BE PROHIBITED BY OR INVALID UNDER SUCH APPLICABLE LAW, THEN SUCH PROVISION OR
TERM SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH

10


--------------------------------------------------------------------------------



PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING OR AFFECTING IN ANY MANNER
WHATSOEVER THE REMAINDER OF SUCH PROVISION OR TERM OR THE REMAINING PROVISIONS
OR TERMS OF THIS AGREEMENT.


17.           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT SHALL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST ANY
PARTY.


18.           EXECUTIVE’S REPRESENTATIONS.  EXECUTIVE REPRESENTS AND WARRANTS TO
COMPANY THAT (I) HIS EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT DOES
NOT AND SHALL NOT CONFLICT WITH, OR RESULT IN THE BREACH OF OR VIOLATION OF, ANY
OTHER AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR DECREE TO WHICH HE IS A PARTY OR
BY WHICH HE IS BOUND, (II) HE IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT
AGREEMENT, NON-COMPETITION AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH ANY OTHER
PERSON OR ENTITY THAT WOULD PREVENT HIS FROM PERFORMING UNDER THIS AGREEMENT AND
(III) UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY COMPANY, THIS
AGREEMENT SHALL BE THE VALID AND BINDING OBLIGATION OF HER, ENFORCEABLE IN
ACCORDANCE WITH ITS TERM.


19.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED AND DELIVERED BY
EACH PARTY HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND
DELIVERED SHALL BE DEEMED AN ORIGINAL AND BOTH OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


20.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT WILL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE COMPANY AND ANY SUCCESSOR TO THE COMPANY, INCLUDING
WITHOUT LIMITATION ANY PERSONS ACQUIRING DIRECTLY OR INDIRECTLY ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY WHETHER BY PURCHASE,
MERGER, CONSOLIDATION, REORGANIZATION OR OTHERWISE (AND SUCH SUCCESSOR SHALL
THEREAFTER BE DEEMED THE “COMPANY” FOR PURPOSES OF THIS AGREEMENT) AND SUCH
SUCCESSOR SHALL DELIVER A WRITTEN AFFIRMATION OF ITS OBLIGATIONS HEREUNDER TO
EXECUTIVE.  THIS AGREEMENT WILL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, AND LEGATEES, BUT OTHERWISE WILL NOT BE ASSIGNABLE,
TRANSFERABLE OR DELEGABLE BY EXECUTIVE.  THIS AGREEMENT IS PERSONAL IN NATURE
AND NEITHER OF THE PARTIES HERETO SHALL, WITHOUT THE CONSENT OF THE OTHER,
ASSIGN, TRANSFER OR DELEGATE THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 18.


21.           CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF INDIANA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF INDIANA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


22.           MUTUAL WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED
BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND
FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT
THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE,
TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM

11


--------------------------------------------------------------------------------



AND OF ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE
BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT,
OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.


23.           DELIVERY BY FACSIMILE.  THIS AGREEMENT, THE AGREEMENTS REFERRED TO
HEREIN, AND EACH OTHER AGREEMENT OR INSTRUMENT ENTERED INTO IN CONNECTION
HEREWITH OR THEREWITH OR CONTEMPLATED HEREBY OR THEREBY, AND ANY AMENDMENTS
HERETO OR THERETO, TO THE EXTENT SIGNED AND DELIVERED BY MEANS OF A FACSIMILE
MACHINE, SHALL BE TREATED IN ALL MANNER AND RESPECTS AS AN ORIGINAL AGREEMENT OR
INSTRUMENT AND SHALL BE CONSIDERED TO HAVE THE SAME BINDING LEGAL EFFECT AS IF
IT WERE THE ORIGINAL SIGNED VERSION THEREOF DELIVERED IN PERSON.


24.           SURVIVORSHIP.  ANY PROVISION OF THIS AGREEMENT, THAT BY ITS TERMS,
IS INTENDED TO CONTINUE TO APPLY AFTER ANY TERMINATION OR EXPIRATION OF THE
CONSULTING TERM OR THE AGREEMENT SHALL SURVIVE SUCH TERMINATION OR EXPIRATION
AND CONTINUE TO APPLY IN ACCORDANCE WITH ITS TERMS.

 

*   *   *   *   *

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive and Company have caused this Agreement to be duly
executed and delivered on the date and year first above written.

 

BIOMET, INC.

 

 

 

 

 

 

 

 

By: /s/ Jeffrey R. Binder

 

 

Its: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

/s/Gregory D. Hartman

 

 

Greg Hartman

 

13


--------------------------------------------------------------------------------